AO i45~. (Rev. 02/08/2019 Judgment in a Criminal Petty Case·(Modified) •                                                         Page 1 of 1



                                      UNITED STATES DISTRICT CO RT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                              OCT O9 2019
                                                                                                       CL~~l-~S. O!STR,LCJJ~.OURT
                     United States of America                                   JUDGMENT 8oID"ltll:IIUIIUI~ ~FORNIA
                                                                                (ForOffensesCommi S'onorAfterNovember 1, 1987)    DEP TY
                                       V.

                    Evaristo Verduzco-Medina                                    Case Number: 3:19-mj-24114

                                                                                Ryan T. Mardock
                                                                                Defendant's Attorney


REGISTRATION NO. 90708298
THE DEFENDANT:
 cg] pleaded guilty to count(s) 1 of Complaint
                                 ------'------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                        Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                              1

  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                  ri-TIME SERVED                           •    _ _ _ _ _ _ _ _ _ _ days

  cg] Assessment: $ 10 WAIVED cg] Fine: WAIVED
  cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Wednesday, October 9, 2019
                                                                               Date of Imposition of Sentence


  Received       ,,_.Jc·. \,   \~-,--b·
                -DU-S~M----f---\---
                                    _ .,. .
                                                                               dRAl~~
                                                                               UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                  3:19-mj-24114
